Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                          No. 04-14-00226-CV

                                    IN RE Kevin Lee GONZALES

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: April 9, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 3, 2014, relator Kevin Lee Gonzales filed a petition for writ of mandamus

complaining of the trial court’s order transferring the underlying divorce proceeding to Louisiana.

Relator also filed a motion for emergency temporary relief pending a ruling on the mandamus

petition asking this court to stay the proceedings below and to halt the transfer ordered by the trial

court on March 19, 2014.

           The court has considered the petition for writ of mandamus and is of the opinion that relator

is not entitled to the relief sought. Relator has the burden of providing this court with a record

sufficient to establish his right to mandamus relief. See TEX. R. APP. P. 52.3(e), 52.7(a); Walker v.

Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Based upon the record provided, this


1
  This proceeding arises out of Cause No. 2011-CI-13231, styled In the Matter of the Marriage of Sandra Marie
Gonzales and Kevin Lee Gonzales and In the Interest of A.M.R.G. and N.G.L.G., Children, pending in the 288th
Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel Jr. presiding.
                                                                                     04-14-00226-CV


court is unable to determine its jurisdiction to consider the mandamus petition and relator’s right

to relief. See TEX. FAM. CODE ANN. § 155.204(g) (West 2014) (requiring proceeding to be

transferred not later than the 21st day after the hearing in which the trial court determines that

grounds for transfer exist); 155.005(b) (West 2014) (providing that jurisdiction of the transferring

court terminates upon docketing of the case in the receiving court).

       Accordingly, the petition for writ of mandamus and the motion for emergency temporary

relief are denied. See TEX. R. APP. P. 52.8(a).


                                                   PER CURIAM




                                                  -2-